Citation Nr: 1227485	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability, to include as due to Agent Orange exposure.  

2. Entitlement to service connection for a neck disability, to include as due to Agent Orange exposure. 

3. Entitlement to service connection for nose bleeds, to include as due to Agent Orange exposure. 

4. Entitlement to service connection for a non-ischemic cardiomyopathy (claimed as a heart condition), to include as due to Agent Orange exposure.  

5. Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as stomach problems), to include as due to Agent Orange exposure.  

6. Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.  

7. Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970, to include service in the Republic of Vietnam from February 1970 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for a back disability, a neck disability, nose bleeds, a heart condition, a stomach condition, a skin condition, and depression.  

Although the Veteran was scheduled for a July 2011 Video Conference hearing, he failed to appear and did not request it be rescheduled.  As such, the hearing request is deemed to have been withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is needed before it can adjudicate the Veteran's claims for service connection for a back disability, a neck disability, nose bleeds, a heart condition, a skin condition, a stomach condition, and depression.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Indeed, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran contends that the aforementioned disabilities/conditions had their onset during active duty service, or alternatively are due to Agent Orange exposure.  See, e.g., VA Form 9, May 2009; see also undated statement from Veteran, accompanying October 2009 VA Form 646.  

As noted above, the Veteran's DD Form 214 confirms that he served in the Republic of Vietnam from February 1970 to December 1970.  He is thus presumed to have been exposed during such service to Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

In this regard, current VA regulations provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected. See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  

As pertinent to the Veteran's claims for service connection, the record reflects the following current diagnoses: Degenerative disc disease (DDD) of the lumbar spine (see VA Primary Care Record, September 2010); degenerative disc disease of the cervical spine (see VA Primary Care Record, September 2010); actinic/seborrheic keratosis (see VA Dermatology Consult, March 2011); recurrent epistaxis (i.e., nose bleeds)(see, e.g., VA Nursing Primary Care Assessment, January 2005; VA Primary Care Assessment, January 2011); GERD; and non-ischemic cardiomyopathy (see VA Examination, December 2010). (Note: the record does not reflect a current diagnosis of depression; this is discussed at length below).  

Notably, none of the aforementioned conditions are listed among the enumerated disease presumed to be associated herbicide exposure pursuant to 38 C.F.R. § 3.309(e); nevertheless, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

At the outset, the Board notes that the Veteran has not been afforded VA examinations to determine the etiology of his neck, back, epistaxis, stomach, and skin disabilities.  The Veteran did undergo a VA examination in December 2010 for his claimed heart condition; however, for reasons discussed below, that examination is deemed inadequate.  

With respect to the neck/cervical spine disability, the Veteran contends that a storage shelf fell on his head during service; he reports that he has experienced continuous neck problems since that time. See Undated Statement From Veteran, Accompanied by October 2009 VA Form 646.  Service treatment records do not reflect this incident/injury; nor do they reflect any complaints, treatment or diagnoses relating to the neck or cervical spine.  Nevertheless, the Board notes that the Veteran is competent to report that he injured his neck during service; he is also competent to report that he has experienced continuous neck symptomatology since that time. See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  For purposes of this remand, the Board finds his reports of this injury to be not only competent, but credible as well.  The Board notes in this regard that it may not reject the credibility of the Veteran's lay testimony regarding the in-service injury simply because it is not corroborated by contemporaneous medical records. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, VA and private treatment records reflect a current diagnosis of degenerative disc disease of the cervical spine and show ongoing post-service treatment for neck problems.  

With respect to the Veteran's stomach disability (variously diagnosed as GERD and peptic ulcers), service treatment records do reflect treatment for stomach symptomatology (i.e., cramping, abdominal pain, diarrhea, and tenderness in the right lower quadrant) on two occasions in May 1970 and September 1970.  Although separation examination shows a normal clinical evaluation of the stomach/abdomen, the Veteran contends that he has continued to experience gastrointestinal problems since service.  Again, he is competent to report on such matters. See Layno, supra; see also Washington, supra.  Private and VA medical records document treatment for epigastric pain, GERD, and peptic ulcers beginning in the late 1980's/early 1990's.  A January 2008 private treatment report from Dr. Berry again reflects the Veteran's beliefs that his gastric problems began in-service and that they are related to his herbicide exposure. See October 2004 Treatment Note, The Berry Clinic. 

With respect to the Veteran's nose bleeds, or epistaxis, service treatment records do not reflect complaints, diagnoses, or treatment relating to nose bleeds, or a disability manifested by nose bleeds.  VA treatment records show treatment for chronic epistaxis beginning around 2004.  See VA Treatment Records, September 2004.  These records also indicate that the Veteran underwent unsuccessful cauterization by a private ENT in 2004 and that he had a prior history of nose bleeds.  The Board notes the private ENT records are not currently contained in the claims file.  As these records may provide a more complete picture of the Veteran's epistaxis disability and its etiology, they should be obtained upon remand as indicated below. 

With respect to the Veteran's skin condition, service treatment records do not reflect complaints, treatment, or diagnoses referable to skin problems.  Post-service VA medical records show ongoing and current treatment for seborrheic and actinic keratosis.  The Veteran asserts that he has experienced skin problems, or "lesions," since his time in service in Vietnam.  See, generally, October 2004 Treatment Note, The Berry Clinic.  Again, he is competent to report on such matters. See Layno, supra; see also Washington, supra.  

With respect to the Veteran's back disability, diagnosed as DDD of the lumbar spine, service treatment records do not reflect complaints, diagnoses, or treatment referable to a low back disability.  The post-service record indicates that the Veteran reported having low back pain "on and off for years."  See VA Treatment Note, October 1998.  Other post-service treatment records indicate that the Veteran injured his neck and back in a motor vehicle accident in 1993 or 1994, although VA treatment records dated prior to those dates reflect diagnoses of chronic low back pain. See, e.g., VA Progress Note, August 1992. 

In support of the above claims, the Veteran has submitted a letter from Dr. Berry, M.D., his private physician.  See October 2007 Letter from Dr. Berry.  Dr. Berry stated that the Veteran's "multiple medical problems, including but not limited to chronic nose bleeds, hypertension, back and neck pain and stiffness and gastroesophageal reflux disease" (described as a "constellation of symptoms") could be due to Agent Orange exposure and that the Veteran's claims warranted further investigation.  

In light of the "low threshold" as announced in McLendon v. Nicholson, and further considering the Veteran's competent statements and those of Dr. Berry above, the Board finds that a remand for appropriate VA examinations is necessary to determine if the Veteran's back, neck, epistaxis, skin, and stomach disabilities are related to exposure to an herbicide agent in service, or are otherwise directly related to active duty service. McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

With respect to the claim for service connection for depression, service treatment records do not show any specific complaints, treatment, or diagnoses relating to a psychological disorder.  On his separation Report of Medical History, the Veteran checked "yes" as to having "frequent trouble sleeping."  

Following service, the current record does not reflect any psychological treatment or diagnoses.  However, the Veteran contends that he was treated privately for depression for a period of 15 years immediately following service.  He specifically asserts that he was treated by Dr. Guffee (deceased) and Dr. Lee (retired) beginning in 1970, and that he received additional treatment at the Williamson Medical Center in Franklin, Tennessee.  In a January 2008 response letter to the RO, the Veteran reported that Dr. Guffee was deceased and Dr. Lee was retired and that he was unable to obtain those treatment records.  See VA Form 21-4138, January 2008.  While it appears that additional attempts to obtain records from Dr. Guffee and Lee would be futile, the Board notes that no attempts have been made to obtain treatment records from the Williamson Medical Center.  These records, if available, should be accomplished upon remand.  The Board additionally finds that the Veteran should be afforded a VA mental examination to determine whether he has a current psychological disability (to include depression), and if so, whether such disability is related to service. See McLendon, supra. 

Lastly, with respect to the Veteran's claimed heart condition (diagnosed as non-ischemic cardiomyopathy), the Board acknowledges that the Veteran underwent a VA cardiovascular examination in December 2010, which was followed by a VA addendum opinion in March 2011.  The purpose of this examination was to determine whether the Veteran did, in fact, have any type of ischemic heart disease (to include coronary artery disease).  

The VA March 2011 VA examiner confirmed that the Veteran did not have coronary artery disease (which is a presumptive condition under 38 C.F.R. § 3.309(e)).  What the examiner failed to address is a March 2005 cardiac catherization report which shows that the Veteran had mild obstructive coronary artery disease.  This inconsistency was not explained.  The March 2011 examiner also noted that a previous reference to congestive heart failure (CHF) in a 2005 VA treatment record was based on a description of symptoms only (as opposed to a full cardiovascular work-up with stress test, etc.).  The VA examiner stated that it would be "mere speculation to consider if this reference to CHF was made in order to describe his symptoms or in a diagnostic sense."  Regardless, the examiner stated that the Veteran did not have CHF and that his current diagnosis was non-ischemic cardiomyopathy.  Notably, the VA examiner provided no opinion as to the heart condition's etiology.  In other words, the VA examiner did not address whether the non-ischemic cardiomyopathy was etiologically related to exposure to herbicides in service, or otherwise related to the Veteran's active military service.  

Thus, in light of Dr. Berry's October 2007 opinion regarding herbicide exposure, the service treatment records reflecting complaints of shortness of breath and pain or pressure in chest (see separation Report of Medical History), along with ongoing post-service complaints of chest pain, the Board finds that another VA heart/cardiovascular examination is necessary to determine whether any of the Veteran's currently diagnosed heart conditions are related to his military service, to include herbicide exposure. See 38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); see also Combee, supra. 

As a final matter, the Veteran asserts that he was treated for a heart attack at the Williamson Medical Center when he was 38 years old (in approximately 1987). See VA Form 21-4138, November 2007; see also VA Heart Examination, December 2010.  As noted above, treatment records from Williamson Medical Center should be associated with the claims file upon remand.  Additionally, the Board notes that, under 38 C.F.R. § 3.309(e), ischemic heart disease includes "old myocardial infarction."  After review of the aforementioned medical records, the VA examiner is thus asked to opine whether it is at least as likely as not that the Veteran has ischemic heart disease manifested by old myocardial infarction. 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his heart, epistaxis, back, neck, GERD, skin, and psychological disabilities/conditions.  This should specifically include a request for records from the Williamson Medical Center in Franklin, Tennessee, where the Veteran apparently received treatment for depression and a heart attack in the 1980's; a request for records from the private ENT who performed the Veteran's 2004 cauterization; and updated records of the Veteran's treatment at the VA facility in Nashville, Tennessee, from March 2011 to the present.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA. 

2. After all available records have been associated with the claims file, the Veteran should be afforded the appropriate VA examinations to determine if the claimed (i) back/lumbar spine disability; (ii) neck/cervical spine disability; (iii) epistaxis (or a disability manifested by epistaxis); (iv) heart condition, to include non-ischemic cardiomyopathy and old myocardial infarction, if diagnosed; (v) stomach disability; (vi) skin disability; and (vii) psychological disorder, to include depression, if diagnosed, are etiologically related to exposure to an herbicide agent in service or otherwise related to the Veteran's service.

The claims folder must be made available to the examiner along with a copy of this remand for review prior the examination.  The examiner should review the entire claims folder, to include service treatment records and current VA and private treatment reports, and answer the following: 

(i) With respect to the claimed neck/cervical spine disability, the examiner should state, based on the available evidence, whether it is at least as likely as not (i.e. at least a 50-50 probability) that DDD of the cervical spine is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service.  The examiner should comment on the likelihood that any disorder found is due to intercurrent causes (i.e., post-service motor vehicle accident), wholly unrelated to his military service or any potentially service-connected disorders.

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding incurring a neck injury during service and his reports of continuing to experience symptoms of a neck disability after service.

(ii) With respect to the claimed low back/lumbar spine disability, the examiner should state, based on the available evidence, whether it is at least as likely as not (i.e. at least a 50-50 probability) that DDD of the lumbar spine is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service. 

The examiner should comment on the likelihood that any disorder found is due to intercurrent causes (i.e., post-service motor vehicle accident), wholly unrelated to his military service or any potentially service-connected disorders.

(iii) With respect to the claimed epistaxis, or nose bleed disability, the examiner should state, based on the available evidence, whether it is at least as likely as not (i.e. at least a 50-50 probability) that epistaxis OR any other disability manifested by epistaxis (e.g., sinusitis) is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service. 

(iv) With respect to the Veteran's heart condition, recently diagnosed as non-ischemic cardiomyopathy, the examiner should state based on the available evidence, whether it is at least as likely as not (i.e. at least a 50-50 probability) that non-ischemic cardiomyopathy (or any other heart condition identified upon VA examination) is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service.  

In answering the above question, the examiner must consider the Veteran's statements that he sustained a heart attack in the 1980's; review any associated treatment records, to include those from the Williamson Medical Center, if available; conduct any necessary diagnostic studies upon VA examination; and then state whether it is at least as likely not (i.e. at least a 50-50 probability) that the Veteran has old myocardial infarction, as contemplate under 38 C.F.R. § 3.309(e) (2011).  

The examiner should also conduct any appropriate test necessary and address whether the Veteran has ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

(v) With respect to the claimed stomach condition, to specifically include GERD (or any other stomach condition diagnosed upon VA examination), the examiner should state, based on the available evidence, whether it is at least as likely as not (i.e. at least a 50-50 probability) that a stomach condition is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service. 

In answering the above question, the examiner should specifically note the Veteran's in-service complaints relating to the stomach, as well as his current assertions. 

(vi) With respect to the claimed skin condition, to include actinic and seborrheic keratosis, the examiner should state, based on the available evidence, whether it is at least as likely as not (i.e. at least a 50-50 probability) that any diagnosed skin condition is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service, to include the conditions of his Vietnam service.  In addressing this, the examiner must find credible for the purpose of this remand, the Veteran's assertion of having skin problems since his service in Vietnam.

(vii) With respect to the psychological disorder, claimed as depression, the examiner should answer the following: 

a. Does the Veteran currently have an Axis I psychiatric disorder, and if so, identify the disorder(s)?  If the Veteran is not shown to have a current Axis I diagnosis, fully explain the basis for that conclusion.  Please also address whether an Axis I psychiatric disorder was present at any time since the Veteran filed his claim in October 2007 and if such is not found on current examination, state why not.  The examiner should address the following questions: 

b. If the Veteran currently has a psychiatric disorder, is it at least as likely as not (i.e. at least a 50-50 probability) that this disorder was present in service or is in any way related to service (to include herbicide exposure or any incident of service)?  

For purposes of this remand, the examiner should accept as true the Veteran's account of being treated for depression immediately following service for a period of 15 years and should address the Veteran's assertions concerning service events and circumstances.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering any opinion, the examiner(s) must consider the Veteran's lay statements regarding the incurrence of his claimed disabilities/conditions and the continuity of symptomatology.  The examiner should also expressly consider Dr. Berry's October 2007 statement regarding the Veteran's current symptoms/ noted disabilities and their possible relationship to herbicide exposure.  The rationale for any opinions offered should be provided. 

If any opinion cannot be given without resorting to speculation, the examiner should explain the basis for such finding and state what information is needed in order to offer the requested opinion.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


